IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMAL LADARIUR DORTCH,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4015

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Nancy A. Daniels, Public Defender and Joel Arnold, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General and David Llanes, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.